     Case 1:19-cv-00133-RJJ-RSK ECF No. 1 filed 02/21/19 PageID.1 Page 1 of 7



                       UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION

KYLIE UGHETTI,
     PLAINTIFF,
                                           CASE NO. 1:19-cv-____________
VS.
                                           HON. ________________________
MCCAMLY PLAZA HOTEL COMPLEX,
LLC,
     DEFENDANT.
________________________________________________________________

Jason R. Pelak (P79618)
Attorney for Plaintiff
137 N. Park St., Ste 101A
Kalamazoo, MI 49007
Phone (269) 459-9805
Fax (269) 459-9807
Email jason@pelaklaw.com
________________________________________________________________

                                   COMPLAINT

        The plaintiff Kylie Ughetti, by and through her attorney
Jason R. Pelak, for actions arising under the Persons with
Disabilities Civil Rights Act and the Americans with
Disabilities Act of 1990, in connection with her protected
activity and subsequent termination by McCamly Plaza Hotel
Complex, LLC, states as follows.


                         JURISDICTIONAL ALLEGATIONS
1.      The plaintiff Kylie Ughetti is an individual who resided

        and was employed in Calhoun County, State of Michigan, at

        all times relevant to this complaint.
     Case 1:19-cv-00133-RJJ-RSK ECF No. 1 filed 02/21/19 PageID.2 Page 2 of 7



2.      The defendant McCamly Plaza Hotel Complex, LLC, was an

        employer at all times relevant to this complaint in Calhoun

        County, State of Michigan.

3.      This case arises under the Persons with Disabilities Civil

        Rights Act, MCL 37.1101 et seq., and the Americans with

        Disabilities Act of 1990, 42 USC §12101 et seq.

4.      This case arises out of the defendant’s employment and

        discharge of the plaintiff on or around 2/28/17, in Calhoun

        County, State of Michigan.

5.      The Court has federal-question jurisdiction for the claims

        as alleged under the Americans with Disabilities Act of

        1990 and Title VII of the Civil Rights Act of 1964. 28 USC

        §1331.

6.      The Court should exercise supplemental jurisdiction for the

        similar claims as alleged under the Persons with

        Disabilities Civil Rights Act. 28 USC §1367.


                                  JURY DEMAND

7.      The plaintiff hereby requests a trial by jury for all

        issues that may be submitted to the same.




                                        2
     Case 1:19-cv-00133-RJJ-RSK ECF No. 1 filed 02/21/19 PageID.3 Page 3 of 7



                              COMMON ALLEGATIONS

8.      The plaintiff Kylie Ughetti began working for the defendant

        in or around the first few weeks of 2017. She was employed

        as a front desk clerk.

9.      During the time of her employment with the defendant, and

        through her termination, Ms. Ughetti did a good job for it.

10.     Also during her employment, Ms. Ughetti suffered from a

        herniated disc and pinched siatic nerve. The condition

        caused her significant pain and would prevent her from

        walking or sitting for substantial periods of time.

11.     Ms. Ughetti requested an accommodation for sitting at the

        front desk counter, which would prevent or reduce the

        condition she was suffering from. The defendant allowed Ms.

        Ughetti to have access to a chair, but away from her work

        station.

12.     The defendant then began questioning how frequently Ms.

        Uhgetti needed to use her chair away from her desk, and

        then the defendant instructed Ms. Uhgetti that she could

        not leave the front counter unattended.

13.     On or around 2/22/17, Ms. Ughetti awoke and was unable to

        move, likely due to her herniated disk, and she also

        informed the defendant stating she would not be able to

        make her shift. The defendant stated she did not need to



                                        3
  Case 1:19-cv-00133-RJJ-RSK ECF No. 1 filed 02/21/19 PageID.4 Page 4 of 7



      worry about her shift, it would be taken care of, and for

      Ms. Ughetti to focus on getting better.

14.   Thereafter, Ms. Ughetti tried to return to work, and the

      defendant stated to that she did not call in. The defendant

      stated to her she was being terminated. Ms. Ughetti

      explained in detail how she called in, and was instructed

      that it was fine that she was missing her shift, and for

      her to focus on her health. The defendant responded and

      stated the termination papers were already submitted.

      Despite those conversations, Ms. Ughetti then did resume

      working on a shift with the possibility that she may be

      terminated hanging over her head. Ms. Ughetti then

      discussed further with the defendant to clear up whether

      she was fired or not, and was then told she was no longer

      wanted on the team because she was questioning whether or

      not she was fired.

15.   On or around 2/28/17, the defendant discharged Ms. Ughetti.

      The defendant’s claimed reason for discharging her was a

      pretext: it was not true or otherwise did not motivate the

      defendant to discharge her.

16.   As a result of the discharge by the defendant, Ms. Ughetti

      has suffered severe damages, including losses of income,

      emotional distress, a loss of enjoyment of life, and other

      consequential damages.

                                     4
  Case 1:19-cv-00133-RJJ-RSK ECF No. 1 filed 02/21/19 PageID.5 Page 5 of 7



17.   All conditions precedent have been performed or have

      occurred.



                  COUNT 1 – REFUSAL TO ACCOMMODATE

18.   The plaintiff restates and realleges as though fully set

      forth herein paragraphs 1 - 17 of this complaint.

19.   The defendant failed to accommodate Ms. Ughetti, even

      though the accommodation would not be an undue hardship on

      the defendant, and Ms. Ughetti could do her job with that

      accommodation.

20.   As a result of the failure to accommodate set forth above,

      Ms. Ughetti has suffered and will continue to suffer

      damages set forth above.

21.   This claim is actionable under the Persons with

      Disabilities Civil Rights Act, MCL 37.1101 et seq., and

      alternatively, under the Americans with Disabilities Act of

      1990, 42 U.S.C. §12101 et seq.

22.   WHEREFORE, the plaintiff requests that this Court enter a

      Judgment in her favor against the defendant, in whatever

      amount she is shown to be entitled to including actual

      damages, lost income, emotional distress, inconvenience,

      mental anguish, and punitive damages, together with

      interest, costs, attorney fees, and any other relief as the

      Court deems warranted.

                                     5
  Case 1:19-cv-00133-RJJ-RSK ECF No. 1 filed 02/21/19 PageID.6 Page 6 of 7



                 COUNT 2 – DISABILITY DISCRIMINATION


23.   The plaintiff restates and realleges as though fully set

      forth herein paragraphs 1 - 22 of this complaint.

24.   The defendant discharged Ms. Ughetti and her disability was

      a motivation or reason which made a difference in the

      decision to discharge her.

25.   As a result of the discharge, Ms. Ughetti has suffered and

      will continue to suffer damages set forth above.

26.   This claim is actionable under the Persons with

      Disabilities Civil Rights Act, MCL 37.1101 et seq., and

      alternatively, under the Americans with Disabilities Act of

      1990, 42 U.S.C. §12101 et seq.

27.   WHEREFORE, the plaintiff requests that this Court enter a

      Judgment in her favor against the defendant, in whatever

      amount she is shown to be entitled to including actual

      damages, lost income, emotional distress, inconvenience,

      mental anguish, and punitive damages, together with

      interest, costs, attorney fees, and any other relief as the

      Court deems warranted.




                                     6
  Case 1:19-cv-00133-RJJ-RSK ECF No. 1 filed 02/21/19 PageID.7 Page 7 of 7



                                         Respectfully submitted,


          2/21/19
Dated: _______________                   _____________________________
                                         Jason R. Pelak (P79618)
                                         137 N. Park St, Ste 101A
                                         Kalamazoo, MI 49007
                                         Phone (269) 459-9805
                                         Fax (269) 459-9807
                                         Email jason@pelaklaw.com

                                         ATTORNEY FOR PLAINTIFF




                                     7
